Title: To Thomas Jefferson from Thomas Barclay, 26 December 1791
From: Barclay, Thomas
To: Jefferson, Thomas


Gibraltar, 26 Dec. 1791. The Emperor of Morocco has no ships at sea, Spanish cruisers having blockaded Salice and Larach. Internal dissensions and inadequate supplies of naval stores from Spain have made it impossible for him to carry out his boast that he would equip twenty sail from Larach.—The Spanish court is very hostile to Morocco. A Spanish cruiser has seized a ship from Amsterdam carrying gunpowder to Mogadore, and Spanish fleets here and at Almeria are said to be destined for Tangier, “which I think very doubtful as the Season for Such an Expedition is far advanced.” The Basha is fortifying Tangier by land and sea, and three consuls have applied to the Emperor for permission to return home, their apprehension increased by Spain’s refusal to permit Francisco Chiappe to go to Madrid.
The Emperor met Muley Slema at the sanctuary but failed to persuade him to join him. After this visit the Emperor found that the main body of his army of 7,000 men had gone to Mequinez, leaving him with only a few personal adherents. He went to Rabat and from thence sent his son to the troops, “who complained much of their want of pay and absolutely demanded the distribution of Some money which was made to the amount of one dollar nearly to each man, but this distribution proving very unsatisfactory The troops remain at Mequinez and the Emperor at Rabat.”—Last month the Emperor was further  embarrassed. Upon learning that Abderhaman Benasser had been fortifying Saffy and raising men without his orders, he sought to arrange his execution at the hands of Rachmania, a person of consequence in the city of Morocco who enjoyed the Emperor’s confidence. But Benasser learned of this plot and is now in the field at the head of 30,000 men, “but his views are not Known, whether he intends to Support Muley Slema, or attempt a revolution in his own favor is doubtful.” Benasser has been in communication with Muley Slema, and his men have reportedly seized the revenues at Mogadore.—Muley Slema declares that he will never leave the sanctuary until he is proclaimed Emperor. Another brother, Muley Abderhaman, has displayed pretensions to part of the territories south of Atlas.—He has received information from the minister of Holland, who has just returned from renewing a treaty with Morocco. He encloses copies of letters he wrote to the Basha of Tangier and Francisco Chiappe, together with the Basha’s reply.
